•✓   ~   V    ll•
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty.Case (Modified)                                                               Page I of 1



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                  V.                                      (For Offenses Committed On or After November 1, 1987)


                                   Marcos Mejia-Mendoza                                   Case Number: 3: 19-mj-22985

                                                                                         Kris J. Kr
                                                                                         Defendant's Att rney


             REGISTRATION NO. 86745298
             THE DEFENDANT:                                                                                           JUL 2 9 2019
              [:gj pleaded guilty to count(s) _l~o!_f~C~o~m1p~la~i!:'._nt~---------h,..,..J~~~fils~~~~'----_J.:__
              D was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Nature of Offense                                                           Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

             •      The defendant has been found not guilty on count(s)
                                                                                      -------------~-----
             •      Count(s)
                               ------------------
                                                                                          dismissed on the motion of the United States.

                                                                            IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                          ~TIME SERVED                                • - ~ - - - - - - days
             IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              •  Court recommends defendant be deported/removed withrelative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances:

                                                                                       Monday, July 29, 2019
                                                                                       Date of Imposition of Sentence




                                                                                       Hi:lLtLOCK
                                                                                       UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                     3: 19-mj-22985
